the-possibility-of-parole sentence. Instead, the sentencing body must have
                  discretion.   Id. at , 132 S. Ct. at 2475. Appellant filed his petition
                  nearly fourteen months after Miller was decided on June 25, 2012, and
                  appellant failed to demonstrate good cause for the entire length of the
                  delay. We also note that Miller does not apply to appellant's case. The
                  jury had discretion to sentence appellant to death, life without the
                  possibility of parole, and life with the possibility of parole after ten years.
                  1977 Nev. Stat., ch. 585, § 1, at 1542. The fact that this court changed his
                  sentence on direct appeal per 1977 Nev. Stat., ch. 585, § 10, at 1545, does
                  not implicate Miller. Therefore, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                 Pitt
                                                       Pickering


                                                                   4421   =Strir."7     J.
                                                       Parrguirpr-



                                                       Saitta


                  cc: Hon. Michelle Leavitt, District Judge
                       Frederick Harvey
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ep